PER CURIAM.
A jury trial resulted in a verdict for plaintiffs who have appealed. Appellants’ brief and oral argument are not directed to the question of liability, but urge errors solely concerned with the size of the verdict. A careful review of the record in the light of the assignments of error reveals that the jury could have reached the verdict returned upon the basis of their evaluation of the testimony based upon the credibility of the witnesses. See Tooley v. Marguilies, Fla.1955, 79 So.2d 421.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.